                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ANGELA KOLEBUCK-UTZ, individually and              CASE NO. C21-0053-JCC
      on behalf of all others similarly situated,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      WHITEPAGES INC.,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to answer Plaintiff’s complaint (Dkt. No. 19). The motion is GRANTED.
19
     Defendant must answer Plaintiff’s complaint by May 18, 2021.
20

21
            DATED this 6th day of May 2021.
22
                                                          William M. McCool
23
                                                          Clerk of Court
24
                                                          s/Paula McNabb
25                                                        Deputy Clerk

26


     MINUTE ORDER
     C21-0053-JCC
     PAGE - 1
